Citation Nr: 1609304	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  08-10 066A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a cervical spine disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1992 to July 1999. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Denver, Colorado, Regional Office (RO) of the Department of Veterans Affairs (VA).

This appeal was remanded by the Board on three prior occasions.  In July 2011, the Board requested that efforts be taken to obtain any available service treatment records and that the Veteran be scheduled for an examination to determine the nature and etiology of his cervical spine disorder.  In May 2013 and June 2015, the Board requested addendum medical opinions.  Additionally in the June 2015 decision, the Board addressed several other claims that are no longer on appeal.


FINDING OF FACT

The Veteran's current degenerative joint disease (arthritis) of the cervical spine manifested in a continuity of symptoms in the years following active service.


CONCLUSION OF LAW

The criteria for service connection for degenerative joint disease of the cervical spine have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for a cervical spine disorder.  For the reasons that follow, the Board finds that service connection is warranted.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

In addition, certain chronic diseases, such as arthritis, is presumed to have been incurred during service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

As arthritis is listed among the "chronic diseases" under 38 C.F.R. § 3.309(a), 38 C.F.R. § 3.303(b) may apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where there is a chronic disease shown in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  Id.

A November 2004 x-ray performed by VA revealed mild to moderate degenerative joint disease (DJD) throughout the cervical spine.  This diagnosis has continued throughout the claims period.  See, e.g., August 2011 VA examination report.  Thus, the first element of service connection is met.

The Veteran has alleged that his back problems began in service.  A review of his service treatment records (STRs) reveals that the Veteran frequently complained of and received treatment for low back problems, to include seeing a chiropractor.  The records do not expressly show, however, that he experienced cervical spine problems.  The few references to the cervical spine are all found in treatment records relating to what was characterized as a "lump" in his throat that existed in the vicinity of the cervical spine and Adam's apple.

Nonetheless, the Veteran maintains that he did experience cervical spine problems and that his chiropractic treatment was for the entirety of his back, not only his lower back problems.  See February 2011 Board hearing transcript.  He also testified to specifically experiencing neck pain after jumping off the back of trucks, which happened multiple times in service.  Id.

In weighing this evidence, the Board acknowledges that the Veteran's STRs are incomplete.  See March 2012 Formal Finding of Unavailability; Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Given that the Veteran's testimony is not affirmatively contradicted by his STRs, the Board finds it to be credible and notes that he is also competent to recall experiencing neck pain, which is a readily observable to a lay person.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007).  Thus, the Board finds that the evidence of an in-service incurrence of cervical spine pain and treatment is at least in equipoise.  Resolving reasonable doubt in favor of the Veteran, the Board finds that such an in-service incurrence did occur.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  Thus, the second element of service connection is met.  

Lastly, the Board considers whether the Veteran's current DJD of the cervical spine is related to his in-service complaints and treatment for cervical spine pain.  To this end, the Veteran maintains that his neck problems began in and have continued since service.  See February 2011 Board hearing transcript and August 2011 VA examination report.  As noted above, the Board has found the Veteran to be credible and competent to report on such symptoms.  While the Board acknowledges that DJD of the cervical spine was not expressly diagnosed until approximately five years after discharge from service and that the Veteran did not receive treatment for any pain or related symptoms in the interim, the Board also recognizes that not every person will seek medical attention every time they have a problem.  Indeed, in reviewing the Veteran's medical history he simply did not seek treatment frequently after discharge from service despite having various musculoskeletal problems-knees, ankle, low back-that all had their onset in service and have since been service connected.  Thus, the Board is not persuaded that a relatively short gap in treatment indicates that a neck problem did not exist.  This belief is further buttressed by the fact that the evidence does not reveal or allude to a potential intercurrent cause for the Veteran's neck problems.  Accordingly, the Board finds that the evidence is at least in equipoise with regards to a continuity of neck symptoms since discharge from service.  Resolving all doubt in the Veteran's favor, the Board finds that a continuity of symptoms did exist, which can serve in place of a "nexus."  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, 3.303(b), 3.309(a); Walker, 708 F.3d at 1331.  

In reaching this determination, the Board is aware of the August 2011 VA examination, and the October 2013 and October 2015 addendum medical opinions provided by the same examiner; however, the Board finds them to be of no probative value due to the inaccurate factual findings of the examiner and a lack of cogent rationale.  Thus, the Board has afforded them no weight in its analysis.

In summary, the Board has found that the Veteran experienced neck symptoms and treatment during active duty service and those symptoms persisted through the time at which an affirmative diagnosis of DJD, cervical spine, was made.  While the Board recognizes that not every manifestation of joint pain will permit service connection for arthritis, in this instance, and limited to the facts of this case, the Board finds that the evidence has shown that a continuity of symptoms did occur.  38 C.F.R. § 3.303(b).  Accordingly, service connection for DJD of the cervical spine is warranted.



	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for degenerative joint disease of the cervical spine is granted. 




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


